IN THE SUPREME COURT OF IOWA
                                  No. 08–0776

                         Filed November 5, 2010


TANEIA GALLOWAY,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      Appeal from the Iowa District Court for Black Hawk County,

George Stigler, Judge.



      The plaintiff appeals from a summary judgment ruling enforcing a

parent’s preinjury releases of her minor child’s personal injury claim.

REVERSED AND REMANDED.



      Ryan T. Beattie of Beattie Law Firm, P.C., Des Moines, for

appellant.


      Thomas J. Miller, Attorney General, and Joanne Moeller, Assistant

Attorney General, for appellee.
                                      2

HECHT, Justice.

       A parent signed release forms waiving her minor child’s personal

injury claims as a condition of the child’s participation in an educational

field trip.    This action was filed against the State after the child was

injured during the trip. The district court granted the State’s motion for

summary judgment, concluding the releases signed by the parent

resulted in an enforceable waiver of the child’s personal injury claim. On

appeal from the summary judgment ruling, we conclude the releases

violate public policy and are therefore unenforceable.

       I. Background Facts and Proceedings.

       In July of 2005, fourteen-year-old Taneia Galloway attended a field

trip to Milwaukee, Wisconsin, with Upward Bound, a youth outreach

program organized by the University of Northern Iowa and the State of

Iowa. On the field trip, Galloway was injured when she was struck by a

car as she attempted to cross the street.

       Before Galloway went on the field trip, her mother signed two

documents entitled “Field Trip Permission Form” and “Release and

Medical Authorization.” The first document read:

              Classic Upward Bound Summer Residential Program
                          Field Trip Permission Form

       Dear Parent(s)/Guardian(s):
       Each summer the participants of the Classic Upward Bound
       Program attend field trips locally and out-of-town. This form
       must be completed in order for your son/daughter to
       participate in said events.

             As the parent/guardian of Taneia Galloway, I hereby
       give my permission for him/her to participate in ALL field
       trips sponsored by the University of Northern Iowa Classic
       Upward Bound Program during the Summer Residential and
       the Academic Year Program. Taneia Galloway understands
       he/she is to follow all rules of the Classic Upward Bound
       Program while participating in these field trips.
                                      3
            Furthermore, I will not hold the University of Northern
      Iowa or any of its employees or agents responsible for any
      accidents, losses, damages or injuries resulting from the
      son/daughter’s participation in any or all the field trips. I
      also release the Classic Upward Bound Program, the
      University of Northern Iowa, and its employees and agents
      from all liabilities.

      If the student is living with both parents/guardians, both
      parents/ guardians must sign this form.
Galloway’s mother signed and dated the form on June 13, 2005. She

also signed another form which read as follows.

              RELEASE AND MEDICAL AUTHORIZATION
      University of Northern Iowa Classic Upward Bound – Dates:
                     June 1, 2005 – May 30, 2006

      Read Carefully –
      This document      is   a   release   and   authorizes   medical
      treatment.

      Please return all copies of this form to the program staff.
      Registration is not considered complete until this completed
      form is filed with the University of Northern Iowa Classic
      Upward Bound Program.

      The student will not be allowed to participate in the Classic
      Upward Bound Program if this information is not provided.
      This information is not routinely provided to individuals or
      organizations outside the University, except as provided by
      law.

      In consideration of the University of Northern Iowa granting
      the student permission to participate in the Classic Upward
      Bound Program, I hereby assume all risks of her/his injury
      (including death) that may result from any program activity.
      As parent/guardian I do hereby release and agree to
      indemnify, defend and hold harmless the University of
      Northern Iowa, State Board of Regents, State of Iowa, Classic
      Upward Bound and its officers, employees, agents and all
      participants in the program from and against all liability
      including claims and suits of law or in equity for injury (fatal
      or otherwise) which may result from any negligence and/or
      the student taking part in program activities.

      I certify that within the past year the student has had a
      physical examination and that she/he is physically able to
      participate in all Upward Bound activities.
                                       4
      In the event of injury or illness, I hereby give my consent for
      medical treatment, and permission to program staff for
      supervising and performing, as deemed necessary by staff,
      on-site first aid for minor injuries, and for a licensed
      physician to hospitalize and secure proper treatment
      (including injections, anesthesia, surgery, or other
      reasonable and necessary procedures) for the student. I
      agree to assume all cost related to any such treatment. I
      also authorize the disclosure of medical information to my
      insurance company for the purpose of this claim.              I
      understand each student must provide her/his own medical
      insurance.

      I understand that I am responsible for any medical or other
      charges related to the student’s attendance at the University
      of Northern Iowa Classic Upward Bound Program.
      Galloway, through her mother as next friend, 1 filed suit against

various parties, including the State of Iowa.        The State moved for

summary judgment, contending the releases signed by Galloway’s

mother waived any claims against it for negligence. The district court

concluded the releases constituted a valid waiver of Galloway’s claims

and granted summary judgment. Galloway appeals. 2

      II. Scope of Review.

      Our review is for correction of errors at law. Iowa R. App. P. 6.907.

When reviewing a grant of summary judgment we must determine if “the

moving party has demonstrated the absence of any genuine issue of

material fact and is entitled to judgment as a matter of law.” Huber v.

Hovey, 501 N.W.2d 53, 55 (Iowa 1993). “Summary judgment is proper if

the only issue is the legal consequences flowing from undisputed facts.”

Id. Determining the legal effects of a contract is a matter of law to be

resolved by the court. Id. at 55–56.


      1
        Taneia Galloway has since reached the age of majority and has been
substituted as plaintiff.
      2The  district court denied the summary judgment motions of the other
defendants, but Galloway has since dismissed her claims against the remaining
defendants.
                                     5

      III. Discussion.

      Galloway makes three arguments on appeal that we should

conclude the releases signed by her mother are void and unenforceable.

First, she asserts we should follow a majority of other state courts that

have concluded it is against public policy for a parent to waive liability

for a child’s injury before the injury occurs.     In the alternative, she

argues an application of the factors enunciated in Tunkl v. Regents of

University of California, 383 P.2d 441 (Cal. 1963), demonstrates it is

against public policy to enforce releases signed by a parent as a

condition of the child’s participation in an educational activity. Her final

contention is that these particular releases are insufficient to waive the

State’s liability because the intent to waive liability is not clearly

expressed.

     Galloway’s primary argument is that public policy considerations

should lead this court to conclude preinjury releases executed by parents

as a condition of their children’s participation in educational activities

are incompatible with public policy and therefore unenforceable.         In

particular, she contends public policy should preclude enforcement of

releases executed by parents because parents are ill-equipped to assess

in advance the nature of risks of injury faced by children while they are

participating in activities at remote locations under the supervision of

others and because parents are uninformed of the nature and extent of

the gravity of the injuries to which their children may be exposed when

the releases are executed.

     The State, however, argues that public policy weighs in favor of

enforcing preinjury releases signed by parents. The State contends that

all of the arguments supporting the enforcement of preinjury releases

executed by adults waiving liability for their own injuries apply with
                                     6

equal force to releases given by parents on behalf of their minor children.

The State further contends the public policy of this state requires courts

to give deference to parents’ child-rearing choices, including the choice to

release third parties in advance for negligent injury to children.

      We begin with an acknowledgment of the challenging nature of

identifying which societal values are properly included within the

purview of “public policy.” In our efforts to characterize the imprecise

boundaries of the concept, we have made reference to the broad concepts

of “public good,” In re Estate of Barnes, 256 Iowa 1043, 1051, 128
N.W.2d 188, 192 (1964), and “ ‘established interest[s] of society.’ ”

Walker v. Am. Family Mut. Ins. Co., 340 N.W.2d 599, 601 (Iowa 1983)

(quoting Wunschel Law Firm, P.C. v. Clabaugh, 291 N.W.2d 331, 335

(Iowa 1980)). However, despite the difficulty of characterizing the exact

elements of the public interest, we have considered and weighed public

policy concerns when deciding important legal issues. For example, such

considerations were a critical aspect of our analysis when we abolished

the doctrine of immunity for charitable institutions.            Haynes v.

Presbyterian Hosp. Ass’n, 241 Iowa 1269, 1274, 45 N.W.2d 151, 154

(1950) (weighing and ultimately rejecting public policy justifications for

the immunity doctrine).

      We have also confronted public policy considerations in the context

of litigation between family members. Our understanding of the public

interest prompted this court to exercise its authority to abrogate the

doctrine of interspousal immunity.       Shook v. Crabb, 281 N.W.2d 616,

620 (Iowa 1979) (relying on the fundamental public policy that courts

should afford redress for civil wrongs and rejecting the proposition that

the doctrine of interspousal immunity involved determinations of public

policy most appropriately made by the legislature). We again carefully
                                     7

considered public policy factors in the family context when we abolished

the doctrine of absolute parental immunity and recognized a remedy for

children injured by the negligent acts of a parent. Turner v. Turner, 304
N.W.2d 786, 787–88 (Iowa 1981) (rejecting the argument that “domestic

government” and “parental discipline and control” are matters of public

policy justifying retention of parental immunity).    In this case, we are

called upon to decide whether public policy considerations should lead

us to invalidate preinjury releases given by a parent purporting to waive

her minor child’s claim for personal injuries.

      As the freedom to contract weighs in the balance when public

policy grounds are asserted against the enforcement of a contract, courts

must be attentive to prudential considerations and exercise caution.

Tschirgi v. Merchs. Nat’l Bank of Cedar Rapids, 253 Iowa 682, 690, 113
N.W.2d 226, 231 (1962).     These considerations have led this court to

repeatedly hold that “contracts exempting a party from its own

negligence are enforceable, and are not contrary to public policy.” Huber,
501 N.W.2d at 55. Notwithstanding this well-established general rule,

Galloway urges us to join the majority of state courts who have examined

the issue and have concluded public policy precludes enforcement of a

parent’s preinjury waiver of her child’s cause of action for injuries caused

by negligence. See Apicella v. Valley Forge Military Acad. & Junior Coll.,

630 F. Supp. 20, 24 (E.D. Penn. 1985); Fedor v. Mauwehu Council, 143
A.2d 466, 468 (Conn. Super. Ct. 1958); Kirton v. Fields, 997 So. 2d 349,

358 (Fla. 2008); Meyer v. Naperville Manner, Inc., 634 N.E.2d 411, 414

(Ill. App. Ct. 1994); Hojnowski v. Vans Skate Park, 901 A.2d 381, 386

(N.J. 2006); Fitzgerald v. Newark Morning Ledger Co., 267 A.2d 557, 558

(N.J. Super. Ct. Law Div. 1970); Rogers v. Donelson-Hermitage Chamber

of Commerce, 807 S.W.2d 242, 245 (Tenn. Ct. App. 1990); Munoz v. II Jaz
                                    8

Inc., 863 S.W.2d 207, 209–10 (Tex. App. 1993); Hawkins ex rel. Hawkins

v. Peart, 37 P.3d 1062, 1066 (Utah 2001); Scott ex rel. Scott v. Pac. W.

Mountain Resort, 834 P.2d 6, 10–11 (Wash. 1992).

      The State responds that parents’ preinjury releases of their

children’s personal injury claims are entirely consistent with legal

traditions and public policy giving deference to parents’ decisions

affecting the control of their children and their children’s affairs. To be

sure, we have noted that “a parent’s ‘interest in the care, custody, and

control of [his] children’ is ‘ “perhaps the oldest of the fundamental

liberty interests recognized by” ’ the United States Supreme Court.”

Lamberts v. Lillig, 670 N.W.2d 129, 132 (Iowa 2003) (alteration in

original) (quoting Santi v. Santi, 633 N.W.2d 312, 317 (Iowa 2001)). Yet,

the deference and respect for parents’ decisions affecting their children’s

property interests is restricted to some extent by the public’s interest in

the best interests of children. For example, this court has determined

that the law will not permit a parent to compromise her child’s financial

security by waiving child support payments from the other parent in

exchange for relinquishment of visitation rights.    Anthony v. Anthony,

204 N.W.2d 829, 833 (Iowa 1973).        We concluded in Anthony that an

agreement to waive child support under such circumstances “makes the

child’s best interest subservient to parental self interest.”   Id. at 834.

Consistent with the policy considerations noted by this court in Anthony,

a modification of a child support order “is void unless approved by the

court . . . and entered as an order of the court.” Iowa Code § 598.21C(3)

(2009).

      Parents’ authority to make decisions affecting their children’s

affairs is limited in other contexts as well. If a conservator for a minor

child has not been appointed, a parent’s authority to receive money or
                                    9

other property for his or her child under the Iowa Uniform Transfers to

Minors Act is limited to an aggregate value of $25,000.        Iowa Code

§ 633.574; see also Iowa Code § 565B.7(3) (stating if a custodian has not

been nominated, or all persons nominated to serve as custodians are

unable, unwilling or ineligible to serve, a transfer may be made to an

adult member of the minor’s family unless the property exceeds $25,000

in value).    Generally, a parent has no right, in the absence of

authorization from a court, to release or compromise causes of action

belonging to a minor. 59 Am. Jur. 2d, Parent and Child § 44, at 212

(2002). This general rule is followed in this jurisdiction, where a parent

serving as her child’s conservator adjusts, arbitrates, or compromises

claims in favor of or against the ward with approval of the court. Iowa

Code § 633.647(5).

      These limitations on parents’ authority to make legally enforceable

transactions affecting the property and financial interests of their minor

children are derived from a well-established public policy that children

must be accorded a measure of protection against improvident decisions

of their parents.    We conclude the same public policy demands minor

children be protected from forfeiture of their personal injury claims by

parents’ execution of preinjury releases. By signing a preinjury waiver, a

parent purports to agree in advance to bear the financial burden of

providing for her child in the event the child is injured by a tortfeasor’s

negligence. Sometimes parents are not willing or able to perform such

commitments after an injury occurs.     If parents fail to provide for the

needs of their injured children, and the preinjury waiver in favor of the

tortfeasor is enforced, financial demands may be made on the public fisc

to cover the cost of care.
                                      10

        Beyond the public’s pure economic interest in protecting children

against parents’ improvident decisions waiving their children’s causes of

action before injuries occur, another compelling practical reason weighs

in favor of protecting children from the harsh consequences of preinjury

releases. An adult’s preinjury release of his claim for his own personal

injuries will be enforced even if the releasing party did not read the

document before signing. “It is well settled that failure to read a contract

before signing it will not invalidate the contract.         Absent fraud or

mistake, ignorance of a written contract’s contents will not negate its

effect.”   Huber, 501 N.W.2d at 55 (citation omitted) (holding that an

adult’s preinjury release was valid even though he did not read the

document). While this court has found valid policy reasons supporting

the rule allowing the enforcement of releases against adults who

voluntarily, and in some cases foolishly, waive their own personal injury

claims in advance of injury, we believe the strong public policy favoring

the protection of vulnerable minor children demands a different rule

here.

        As the Washington Supreme Court has noted, if a parent lacks

authority without court approval to compromise and settle her minor

child’s personal injury claim after an injury has occurred, “it makes little,

if any, sense to conclude a parent has the authority to release a child’s

cause of action prior to an injury.”       Scott, 834 P.2d at 11–12; accord

Hojnowski, 901 A.2d at 387 (noting “children deserve as much protection

from the improvident compromise of their rights before an injury occurs

as [a rule requiring court approval of settlements of minor children’s

claims] affords them after the injury”); Hawkins, 37 P.3d at 1066.

        We also find it significant that in the instance of an adult releasing

another party’s liability for negligence, the person reading the contract,
                                     11

and presumably comprehending and agreeing with its terms, is the

person who will engage in the activity presenting the risk of injury for

which the release is contemplated. Thus, if an adult waives another’s

liability by executing a preinjury waiver of her own personal injury

claims, she is aware that she has done so and is on notice to be vigilant

for negligence in the course of her participation. While participating in

the activity, if she perceives an unreasonable risk of injury, the adult is

free to withdraw from it.      Children tend to be vulnerable in such

situations, however, in ways adults are not.       The parent who reads,

understands, and executes a waiver of liability for her child is not the

person who will participate in the activity. Accordingly, the child may or

may not understand what has been forfeited as a condition of her

participation in an activity. She may or may not have the knowledge and

experience required to assess and avoid risks of injury created by the

activity. Even if a parent exercises reasonable care in investigating the

potential risks of injury before signing a waiver and in advance of her

child’s participation, often (as in this case) the parent is not present with

the child during the subsequent activity. The parent hopes and perhaps

believes her child will be safe and properly supervised during the activity,

but if she does not participate in the activity with her child, she has no

ability to protect her child once the activity begins. And, even if the child

is uncomfortable with some aspect of the activity or senses a risk of

injury while participating in the activity, the child may or may not have

the ability to remove herself from it. The child’s ability to avoid the risk

of injury will vary greatly, depending on the age and maturity of the

child, the type of activity, her access to a phone, the personality and

competence of the people supervising the activity, and other factors.
                                     12

       We conclude for all of these reasons that the public policy

protecting children from improvident actions of parents in other contexts

precludes the enforcement of preinjury releases executed by parents for

their minor children. Like a clear majority of other courts deciding such

releases are unenforceable, we believe the strong policy in favor of

protecting children must trump any competing interest of parents and

tortfeasors in their freedom to contractually nullify a minor child’s

personal injury claim before an injury occurs.
       The State urges the court to follow the decisions of a minority of
jurisdictions upholding preinjury releases executed by parents waiving
the personal injury claims of their minor children.           The decisions
following the minority rule arise in litigation filed against schools,
municipalities, or clubs providing activities for children. See, e.g., Hohe
v. San Diego Unified Sch. Dist., 274 Cal. Rptr. 647, 649 (Ct. App. 1990)
(upholding a preinjury release executed by a father on behalf of his minor
child waiving any claims resulting from the child’s participation in a
school-sponsored event); Sharon v. City of Newton, 769 N.E.2d 738, 747
(Mass. 2002) (holding a parent has the authority to bind a minor child to
a waiver of liability as a condition of a child’s participation in public
school extracurricular sports activities); Zivich v. Mentor Soccer Club, Inc.,
696 N.E.2d 201, 205 (Ohio 1998) (concluding a parent may bind a minor
child to a release of volunteers and sponsors of a nonprofit sports
activity).   The State contends the California, Massachusetts, and Ohio
courts wisely determined public policy considerations justify the
enforcement of parents’ preinjury waivers of their children’s claims. If
such parental waivers are rendered unenforceable, the State posits
recreational, cultural, and educational opportunities for youths will cease
because organizations sponsoring them will be unable or unwilling to
purchase insurance or otherwise endure the risks of civil liability. Our
                                     13

court of appeals expressed this generalized fear when it concluded the
“[p]ublic interest is served by allowing the parties the freedom to enter
into such agreements.” Korsmo v. Waverly Ski Club, 435 N.W.2d 746,
749 (Iowa Ct. App. 1988) (concluding “exculpatory provisions [in releases
executed by adults waiving their own claims for personal injuries]
actually promote [the] public interest because without such releases, it is
doubtful these events would occur”).
      We believe the fear of dire consequences from our adoption of the
majority rule is speculative and overstated. We find no reason to believe
opportunities for recreational, cultural, and educational activities for
youths have been significantly compromised in the many jurisdictions
following the majority rule. In the final analysis, we conclude the strong
public policy favoring the protection of children’s legal rights must
prevail over speculative fears about their continuing access to activities.
We are mindful that if we have misapprehended the public policy
considerations at work on this issue, the political branches of our
government will adopt a different rule.
      Accordingly we conclude the district court erred in enforcing the
releases in this case. Having decided the releases that are the subject of
this case are not enforceable, we do not address other arguments
advanced by Galloway for reversal.
      IV. Conclusion.
      We conclude preinjury releases executed by parents purporting to
waive the personal injury claims of their minor children violate public
policy and are therefore unenforceable.      Accordingly, we reverse the
district court and remand for further proceedings consistent with this
opinion.
      REVERSED AND REMANDED.
      All justices concur except, Cady, J., and Ternus, C.J., who dissent.
                                     14
                                                 08–0776, Galloway v. State
CADY, Justice (dissenting).

      I respectfully dissent.

      Courts are, at times, capable of deciding legal issues based on

public policy.   These times, however, occur when the public policy is

clear and apparent. See Fitzgerald v. Salsbury Chem., Inc., 613 N.W.2d
275, 283 (Iowa 2000) (“The need for clarity in public policy is . . .

recognized in our reluctance to search too far beyond our legislative

pronouncements and constitution to find public policy to support an

action.”). Otherwise, public policy is best left to our legislative branch of

government to decide as representatives of the people.         The question

whether it is imprudent as a matter of law for a parent to waive legal

liability on behalf of a child as a condition for the child’s participation in

an educational field trip is a matter for the legislature, not judges. If the

subject of parental field trip waivers has surfaced in this state as a

matter of public concern, the legislature can properly examine the issue

and take any appropriate action.

      I would affirm the decision of the district court.

      Ternus, C.J., joins this dissent.